Citation Nr: 1137103	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-38 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to a total evaluation based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Marine Corps, with active service from June 1999 to August 2003.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from December 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (the RO).  

In May 2011, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

After the May 2011 hearing, the Veteran submitted evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran had clearly raised the matter of unemployability during the pendency of his claim for an increased evaluation for PTSD.  See the May 2011 hearing transcript at pages 5, 12 and 20.  Accordingly, the issue of TDIU is properly before the Board and will be addressed in the REMAND section below.  

In an August 2009 rating decision, the Veteran was awarded service connection for a low back strain, evaluated 10 percent disabling, as well as patellofemoral syndrome of the left knee, patellofemoral syndrome of the right knee and a hiatal hernia with acid reflux disease, all evaluated noncompensably (zero percent) disabling.  The Veteran expressed disagreement with the assigned evaluations in September 2009.  In a December 2010 Decision Review Officer (DRO), RO, granted a temporary 100 percent evaluation for the Veteran's service-connected patellofemoral syndrome of the left knee based on surgery requiring convalescence as per 38 C.F.R. § 4.30, effective August 6, 2009 to September 30, 2009, assigned a noncompensable (zero percent) evaluation from October 1, 2009 to November 12, 2009, and a 10 percent evaluation from November 13, 2009.  The Veteran did not perfect an appeal as to these issues by filing a VA Form 9 or similar document.  Accordingly, those issues are not before the Board and will be discussed no further.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

A the May 2011 hearing, the Veteran's representative raised the matter of entitlement to service connection for a heart condition, to include as secondary to service-connected PTSD.  See the May 2011 hearing transcript at page 4.  As that issue has not yet been considered by the RO, it is REFERRED to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by hypervigilence, avoidance, isolation, sleep impairment, exaggerated startle response, angry outbursts, anxiety, paranoia and depressed mood with moderate to severe functional impairment.

2.  The preponderance of the medical and other evidence of record fails to reflect that the Veteran has bilateral hearing loss for VA purposes.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent evaluation, but no more, for service-connected PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2010).

2.  Bilateral hearing loss was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for and increased evaluation and service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then expresses disagreement with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

In reviewing the Veteran's claim of entitlement to an increased evaluation for service-connected PTSD, the Board observes that the Veteran is challenging an initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

Prior to initial adjudication of the Veteran's claims in December 2009, letters dated in January 2009, September 2009 and November 2009 fully satisfied the duty to notify provisions concerning his claims for service connection.  He was informed of the types of evidence that could substantiate his claims, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his left foot disabilities and informed that VA was responsible for obtaining any federal records, VA records, and a medical examination, if necessary.  The January 2009, September 2009 and November 2009 letters also notified the Veteran of how VA determines disability ratings and effective dates as per the Court's decision in Dingess.  Since this notice took place prior to the initial adjudication of the Veteran's claims in December 2009, there exists no timing defect concerning the notice.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service medical records and VA treatment records are in the file.  Additionally, private treatment records identified by the Veteran have been obtained and associated with the Veteran's claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in February 2009 and December 2009.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The February 2009 and December 2009 VA examination reports are thorough and supported by VA outpatient treatment records.  Moreover, the Board notes that the February 2009 and December 2009 VA examiners thoroughly reviewed the Veteran's complete VA claims file prior to the examinations and cited to pertinent records therein.  Accordingly, the Board concludes that the February 2009 and December 2009 VA examination reports are adequate for the purposes of this decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2010).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Increased Ratings - PTSD

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Discussion

The Veteran's service-connected PTSD is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all psychiatric disorders including PTSD are rated under the General Rating Formula for Mental Disorders as per 38 C.F.R. § 4.130.  Therefore, rating under another diagnostic code would not produce a different result.  In any event, neither the Veteran nor his private attorney has requested that another Diagnostic Code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.  

The General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130, to include Diagnostic Code 9411, provides for the following:  

A 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

See the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  

The symptoms and manifestations listed within the rating formula are not requirements for a particular rating, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  


The Board observes that, in addition to PTSD, the Veteran has been diagnosed with bipolar disorder, not otherwise specified (NOS) and panic disorder.  See the December 2009 VA examination report and an April 2011 VA outpatient treatment record.  Service connection has not been awarded for bipolar disorder, NOS, or panic disorder.  However, in this case, it is not possible to separate the effects of the Veteran's service-connected PTSD from these non-service-connected conditions.  Indeed, there is no instance where a medical professional has attempted to do so.  Therefore, the Board attributes the entirety of the Veteran's symptomatology to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curium), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (VA is precluded from differentiating between symptomatology attributed to a non- service-connected disability and a service-connected disability in the absence of medical evidence that does so); see also, 38 C.F.R. § 3.102.

In statements submitted by the Veteran in August 2009 and November 2009, he asserted that his service-connected PTSD manifests in sleep disturbance, nightmares, angry outbursts, an exaggerated startle response, hypervigilence, paranoia and an inability to control his emotions.  See statements from the Veteran dated in August 2009 and November 2009.  The Veteran's wife has reported that the Veteran experiences sleep disturbance, rage, anxiety and uncontrollable crying and shaking due to his service-connected PTSD.  See statements from the Veteran's wife dated in January 2009 and September 2009.  The Veteran's brother and mother have submitted statements reflecting that the Veteran's service-connected PTSD manifests in sleep difficulty, night terrors, anxiety, paranoia, isolation and avoidance.  See statements from the Veteran's mother and brother dated in January 2009, July 2009 and September 2009.  

The February 2009 VA examination report reflects that the Veteran reported experiencing sleep disturbance, nightmares, angry outbursts, an exaggerated startle response, hypervigilence and paranoia due to his service-connected PTSD.  Upon mental evaluation, the February 2009 VA examiner noted that the Veteran was casually dressed with good grooming and hygiene.  The Veteran's speech was coherent and relevant and his affect was described as "moderately anxious."  The Veteran specifically denied suicidal and homicidal ideation as well as auditory and visual hallucinations.  The Veteran's thought processes were goal-directed and he was oriented to time, place and person.  The Veteran was diagnosed with PTSD and his symptomatology was described as "transient and mild."  He was assigned a GAF score of 70.  See the February 2009 VA examination report.  

The Veteran was afforded another VA examination in December 2009.  The report of the December 2009 VA examination reflects the Veteran's continued reports of sleep disturbance, avoidance, hypervigilence, paranoia, an exaggerated startle response and avoidance.  It was reported that the Veteran and his wife had a domestic issue which included an angry outburst from the Veteran.  The VA examiner noted that the Veteran and his wife had divorced and remarried in the past.  The Veteran also described two incidents of hospitalization for chest pain and heart palpitations which the Veteran believed to be triggered by his service-connected PTSD.  Upon examination, the Veteran was neatly groomed, cooperative and attentive with a full and appropriate affect.  The Veteran's speech was spontaneous, clear and coherent.  The Veteran became tearful upon recounting the affect of his behavior on his family.  The Veteran was fully oriented to time place and person and his thought processes and content were described as "unremarkable."  The Veteran denied delusions, hallucinations, suicidal ideation and homicidal ideation.  The VA examiner noted that the Veteran demonstrated ritualistic and/or obsessive behavior, relating that the Veteran "checks the house" while armed with a knife or gun on a monthly basis.  The Veteran reported that he experiences panic attacks 1 - 2 times per month, and while the Veteran demonstrated irritability and angry outbursts, his impulse control was described as "good."  The Veteran also reported experiencing recurrent and distressing recollections of his in-service stressors.  The Veteran was diagnosed with chronic PTSD and panic disorder, productive of significant social, occupational and familial impairment.  He was assigned a GAF score of 55.  See the December 2009 VA examination report.  

In April 2011, the Veteran was treated in a VA Emergency Room due to symptomatology associated with his service-connected PTSD.  He reported feeling anxious and overwhelmed.  The Veteran reported multiple episodes of angry outbursts which resulted in 3 - 4 "fist fights."  While the Veteran denied any homicidal or suicidal ideation, he conveyed that he had once stared at a gun and he had begun to cut himself to "shift the pain from emotional to physical."  The Veteran reported a history of mood instability with persistent depression, poor concentration and feelings of hopelessness, after which he would experience a few days of significantly increased energy with goal-directed activity, spending sprees and infidelity.  The Veteran admitted daily thoughts about death, but denied suicidal ideation due to his children.  The Veteran's wife reported an incident where the Veteran surrounded the backyard with fishing line.  Upon examination, the Veteran was oriented to time, place and person, but his speech was described as "hesitant, mumbled and rambling."  His mood and affect were described as dysphoric and restricted.  The Veteran denied hallucination, delusions, homicidal ideation and suicidal ideation.  The Veteran reported that he once tried to commit suicide by driving his car into a tree; however, this attempt was due to his previous divorce rather than his service-connected PTSD.  The Veteran declined hospitalization at that time.  

After a thorough review of the evidence, the Board finds that the impact of the Veteran's PTSD on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent evaluation.  The criteria for the assignment of a 70 percent evaluation which have arguably been met or approximated include suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure or irrelevant, near-continuous panic affecting the ability to function independently, appropriately and effectively, impaired impulse control, difficulty adapting to stressful situations and inability to establish and maintain effective relationships.  

The Board has also considered the statements from the Veteran, his wife, his brother, his mother and his representative as well as the medical evidence conveyed by the VA outpatient treatment records relating to PTSD symptomatology not contained within the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130, to include Diagnostic Code 9411, to include sleep impairment, nightmares, night terrors, anxiety, isolation, avoidance, hypervigilence, exaggerated startle response, intrusive thoughts and depressed mood.  See Mauerhan, supra.

In reaching this conclusion, the Board has also considered the Veteran's entitlement to a 100 percent evaluation.  However, there is no indication of total occupational and social impairment, as would be required by such an evaluation.  Also, there is no medical evidence that approximates any of the other criteria outlined in the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130, to include Diagnostic Code 9411, to include gross impairment in thought processes and communication, grossly inappropriate behavior, a persistent danger of the Veteran hurting himself or others, a disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, or inability to perform activities of daily living.  

In Fenderson, supra, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

The Veteran's service-connected PTSD has been initially evaluated as 30 percent disabling, effective from December 2, 2008, the date of his claim.  As shown above, the Veteran's symptoms have remained fairly consistent throughout the course of the appeal.  Accordingly, the Board concludes that staged ratings are not warranted in this case.  

Finally, the Board has also considered the issue of whether the schedular evaluation assigned the Veteran's condition is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b) (1) (2010); Barringer v. Peake, 22 Vet. App. 242 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must then consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b) (1); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  Specifically, when comparing the Veteran's overall disability picture with the level of disability contemplated by the Rating Schedule, the schedular evaluations regarding the Veteran's service-connected PTSD are not demonstrated to be inadequate.  

Service Connection - bilateral hearing loss 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a) (3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In addition, in the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995). "Section 1154(b) provides a factual basis upon which a determination can be made that a particular . . . injury was incurred . . . in service but not a basis to link etiologically the [injury] in service to the current condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions of section 1154(b) apply only to the second material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Discussion

In this case, the Veteran claims that he has bilateral hearing loss which is causally-related to the noise exposure that he suffered during his service.  Specifically, the Veteran testified at the May 2011 hearing that he was within close proximity of an explosion during his combat while stationed in Iraq.  See the May 2011 hearing transcript at page 4.  

With respect to element (1), a current disability, the competent medical and other evidence of record fails to reflect that the Veteran has demonstrated bilateral hearing loss for VA purposes as per 38 C.F.R. § 3.385.  

The Board observes that the Veteran has sought treatment for decreased hearing acuity during the pendency of this appeal; however, there is no medical evidence of record which reflects that the Veteran demonstrates bilateral hearing loss for VA purposes as per 38 C.F.R. § 3.385.  To the extent that the Veteran's reports of bilateral hearing loss have been recorded in several treatment records, the Board observes that history which is simply recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  

In February 2009, the Veteran underwent a VA audiological examination, which yielded the following results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
20
25
25
25
24
LEFT
15
15
20
35
25
24

Puretone threshold averages were 24 in both ears, respectively.  The speech discrimination scores at that time were 96 and 100 percent in the right and left ears, respectively.  

As the February 2009 VA audiological examination report fails to reflect auditory thresholds at 40 or greater in either ear or auditory thresholds of 26 decibels or greater at any three frequencies or speech recognition scores of less than 94 percent, the Veteran does not meet the criteria of bilateral hearing loss for VA purposes as per 38 C.F.R. § 3.385.  

The Veteran has been accorded ample opportunity to present medical evidence in support of his claim and has failed to do so.  That is, he has presented no medical evidence which indicates that he has bilateral hearing loss for VA purposes.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that at no time during the pendency of this appeal has the Veteran demonstrated, nor does the evidence show, that he has been diagnosed with bilateral hearing loss.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim), overruling Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

As noted above, the Veteran has reported that he suffers from decreased hearing acuity.  See e.g., the February 2009 VA audiological examination report and the VA hearing transcript at page 4.  Also, the Veteran's spouse, brother and mother have stated that they have witnessed the Veteran struggle with his decreased hearing acuity.  See statements from the Veteran's mother, brother and spouse dated in January 2009, July 2009 and September 2009, respectively.  The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has also held that lay persons, such as the Veteran, his mother, his spouse and his mother, are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or an opinion as to the cause of a disability that may be related to service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  Here, the Veteran is capable of reporting symptoms such as decreased hearing acuity, but the Veteran is not competent (i.e., professionally qualified) to offer an opinion as to the whether he has a current disability, such as bilateral hearing loss for VA purposes as per 38 C.F.R. § 3.385.

In the absence of any diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist]; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, Hickson element (1) has not been met for the Veteran's bilateral hearing loss claim, and it fails on this basis alone.

Accordingly, the Board finds that the most probative evidence of record establishes that the Veteran does not have bilateral hearing loss for VA purposes as per 38 C.F.R. § 3.385.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  The preponderance is against the Veteran's claim, and therefore his claim for service connection must be denied.  


ORDER

Entitlement to a 70 percent evaluation, for service-connected PTSD, is granted, subject to VA laws and regulations governing the payment of monetary awards.

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

As described above, the Veteran raised the matter of entitlement to TDIU during the pendency of his claim for an increased evaluation for service-connected PTSD.  See the May 2011 hearing transcript at pages 5, 12 and 20.  As such, the Board has jurisdiction of the TDIU claim.  See Rice, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU.  The RO/AMC should send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO/AMC.

2.  The RO/AMC must complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.  

3.  Thereafter, the Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  A copy of the complete VA claims file should be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should comment on the effect of the Veteran's service-connected disabilities (currently PTSD, a low back strain, patellofemoral syndrome of the right and left knees and a hiatal hernia with acid reflux) on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.  

6.  The RO/AMC should then readjudicate the claim in light of all of the evidence of record on the merits.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations could result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


